DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 15-28 remain withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8, 10-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 7792395 B2 (hereinafter ‘395) in view of Lagakos et al. (US 20090196543 A1, hereinafter Lagakos) and Hutchinson et al. (US 20150168441 A1, hereinafter Hutchinson).
As to instant claim 1, claims 1-2 of ‘395 recite a fiber optic sensor for measuring acceleration, comprising: 
an optical fiber probe including at least one transmitting fiber having one end and at least one receiving fiber having one end; 

the fiber probe being positioned such that the uncoupled end of the fibers are adjacent to the reflective surface of the cantilever with space between the fibers and the reflective surface; 
wherein, light transmitted through the transmitting fiber emerges at the uncoupled end, propagates a short distance, and is reflected by the reflective surface into the at least one receiving fiber.
Claims 1-2 of ‘395 do not recite wherein the one end of the transmitting fiber is coupled to a light source, the one end of the at least one receiving fiber is coupled to a light sensing means,
wherein the length of the cantilever is greater than the width,
a housing enclosing the cantilever and the optical fiber probe, wherein the cantilever is affixed to the housing;
an additional mass attached to a free end of the cantilever along the length of the cantilever to change the sensor’s acceleration detection characteristics as compared to a sensor having the same cantilever but without the additional mass being attached, wherein the reflective surface or reflective body is attached to a surface of the additional mass along the length of the cantilever; 
wherein the light in the at least one receiving fiber is detected by a light sensing means, upon the movement of the cantilever in response to acceleration, the distance between the fiber probe and cantilever changes which modulates the amount of light 
Lagakos teaches (fig. 22f) wherein the one end of the transmitting fiber is coupled to a light source LED (figs. 22a, 22f), the one end of the at least one receiving fiber is coupled to a light sensing means PIN DETECTOR (figs. 22a, 22f),
a housing 297 enclosing the cantilever and the optical fiber probe, wherein the cantilever is affixed to the housing (see figs. 22B-22F);
an additional mass m (fig. 22f) attached to a free end of the cantilever to change the sensor’s acceleration detection characteristics as compared to a sensor having the same cantilever but without the additional mass being attached (this is because the mass affects the sensor’s sensitivity to acceleration), wherein the reflective surface (on the left side surface of the mass m in fig. 22f) is attached to a surface (right side surface of the mass m in fig. 22f) of the additional mass m,
wherein the light in the at least one receiving fiber is detected by a light sensing means PIN DETECTOR (figs. 22a, 22f), upon the movement of the cantilever 296 (fig. 22f annotated by the Examiner below, ¶110) in response to acceleration, the distance between the fiber probe and cantilever changes which modulates the amount of light reflected into the at least one receiving fiber (see ¶110, fig. 22f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘395 such that the device has a light source and light sensing means, wherein upon the movement of the cantilever in response to acceleration, the distance between the fiber probe and cantilever changes which modulates the amount of light reflected into the at least one receiving fiber, 

an additional mass attached to a free end of the cantilever to change the sensor’s acceleration detection characteristics as compared to a sensor having the same cantilever but without the additional mass being attached, wherein the reflective surface is attached to a surface of the additional mass m,
as taught by Lagakos so as to more easily use the apparatus since the light source and light sensing means are now included with the apparatus, and because (regarding configuring the device to detect the change in distance between the fibers and reflective surface, and using a mass attached onto the cantilever) such a modification would be a simple substitution of one method of detecting acceleration for another for the predictable result that acceleration is still successfully detected.
‘395 as modified still does not recite wherein the cantilever has a length and a width wherein the length is greater than the width,
wherein additional mass attached along the length of the cantilever (Lagakos teaches that the mass m is attached to the tip of the cantilever, as opposed to along the cantilever’s side/length),
wherein the surface of the additional mass is disposed along the length of the cantilever (again, Lagakos teaches that the mass m is attached to the tip of the cantilever, as opposed to along the cantilever’s side/length).
Hutchinson teaches (fig. 1) an optomechanical acceleration sensor (title) comprising a cantilever 114 with an additional mass 108 attached to the end of the cantilever and along the length of the cantilever,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘395 as modified such that the cantilever is configured with a length greater than its width, and wherein cantilever is attached to the mass along the length of the cantilever, as taught by Hutchinson, since such modifications would be a mere change in the size/proportions of the cantilever and a simple substitution of one method of supporting a mass for another for the predictable result that acceleration it still successfully detected.
‘395 as modified teaches wherein the surface (right side surface of the mass m in fig. 22f of Lagakos) of the additional mass is disposed along the length of the cantilever (the right side surface of the mass m of Lagakos is disposed against the side of the cantilever, i.e. along the cantilever’s length, after the teachings of Hutchinson are applied).

As to instant claim 3, ‘395 recites the limitations of the claim except wherein a plurality of receiving fibers are used. 
Lagakos teaches wherein a plurality of receiving fibers 295Y (fig. 22f annotated by the Examiner below) are used. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘395 such that a plurality of receiving fibers are used as taught by Lagakos to increase sensitivity (¶94, Lagakos). 



As to instant claim 5, ‘395 as modified recites the light source LED (Lagakos fig. 22a).

As to instant claim 6, the modified ‘395 recites wherein the light source is a light emitting diode LED (fig. 22a, Lagakos).

As to instant claim 7, the modified ‘395 recites the light detecting means PIN DETETOR (fig. 22a, Lagakos).

As to instant claim 8, the modified ‘395 recites wherein the light detecting means is a PIN detector (Lagakos, fig. 22a).

As to instant claim 10, ‘395 as modified recites wherein the distance between the fiber probe and the reflective surface of the cantilever is in a range of more than 0 microns. 
‘395 as modified does not recite wherein the distance is less than 500 microns.
However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the apparatus of ‘395 as modified such that the distance is less than 500 microns, since such a modification would be a mere change in the size of the device for the predictable result that the device is compact, easy to install in small spaces, light weight and easy to manufacture many of, due to the small amount of materials required for production.

As to instant claim 11, ‘395 recites the limitations of the claim except wherein the cantilever has reflective layer or coating (the embodiment of fig. 22a-f and ¶110 in Lagakos is silent as to whether the reflective surface of the mass m is the mass’s surface, per se, or a coating added to the surface; ¶110 of Lagakos describes a reflector affixed to the free end of cantilever 296, but this may refer to the mass itself) to enhance its light reflective properties (e.g. beyond a less reflective surface). 
Lagakos teaches, in the alternative embodiment of fig. 20F that a reflective layer 275 (¶107 teaches that the layer 275 is aluminum) is formed on a mass on a cantilever.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘395 as modified such that light is reflected by a reflective layer attached to the cantilever by being attached to the mass, 
‘395 as modified teaches wherein the cantilever has reflective layer 275 (Lagakos) to enhance its light reflective properties (e.g. beyond a less reflective surface).

As to instant claim 14, ‘395 as modified recites wherein the cantilever is anchored at one end and has one free end (fig. 22f, Lagakos). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-8, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagakos et al. (US 20090196543 A1, hereinafter Lagakos) and Hutchinson et al. (US 20150168441 A1, hereinafter Hutchinson).
As to claim 1, Lagakos teaches a fiber optic sensor for measuring acceleration (¶110, fig. 22f), comprising: 
[AltContent: textbox (296)][AltContent: arrow][AltContent: textbox (295Y)][AltContent: arrow][AltContent: textbox (295X)][AltContent: arrow]
    PNG
    media_image1.png
    243
    330
    media_image1.png
    Greyscale

an optical fiber probe 295 including at least one transmitting fiber 295X (fig. 22f above, ¶111) having one end coupled to a light source LED (fig. 22a)  and at least one receiving fiber 295Y (fig. 22f above, ¶111) having one end coupled to a light sensing means PIN DETECTOR (fig. 22a); 
a cantilever 296 (fig. 22f above and ¶110) that experiences a physical displacement in response to acceleration, the cantilever having a reflective surface (of a “reflector,” ¶110) attached thereto, the cantilever having a length and a width;
a housing 297 enclosing the cantilever and the optical fiber probe, wherein the cantilever is affixed to the housing (see figs. 20B-20F);
an additional mass m attached to a free end of the cantilever to change the sensor’s acceleration detection characteristics as compared to a sensor having the 
the fiber probe 295 being positioned such that the uncoupled end of the fibers are adjacent to the reflective surface of the cantilever with space between the fibers and the reflective surface (as shown in fig. 22f); 
wherein, light transmitted through the transmitting fiber emerges at the uncoupled end, propagates a short distance, and is reflected by the reflective surface into the at least one receiving fiber, and is detected by a light sensing means PIN DETECTOR (fig. 22a), upon the movement of the cantilever in response to acceleration, the distance between the fiber probe and cantilever changes which modulates the amount of light reflected into the at least one receiving fiber (as taught in ¶111 and fig. 22f). 
Lagakos (in fig. 22f) does not teach that the length of the cantilever is greater than the width, 
wherein the additional mass is attached along the length of the cantilever, and
wherein the surface of the additional mass is along the length of the cantilever (since Lagakos’s mass is attached to the very tip of the cantilever, the right side of the mass is not disposed “along” the cantilever’s length as claimed).
Hutchinson teaches (fig. 1) an optomechanical acceleration sensor (title) comprising a cantilever 114 with an additional mass 108 attached to the end of the cantilever and along the length of the cantilever,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lagakos such that the cantilever is configured with a length greater than its width, and wherein cantilever is attached to the mass along the length of the cantilever, as taught by Hutchinson, since such modifications would be a mere change in the size/proportions of the cantilever and a simple substitution of one method of supporting a mass for another for the predictable result that acceleration it still successfully detected.
Lagakos as modified teaches wherein the surface (right side surface of mass m in fig. 22f of Lagakos) of the additional mass is along the length of the cantilever (in view of Hutchinson’s teachings, the mass is attached along the side surface of the cantilever).

As to claim 3, Lagakos teaches wherein a plurality of receiving fibers 295Y are used (see fig. 22f, ¶111). 

As to claim 4, Lagakos teaches wherein the at least one receiving fibers consist of six fibers arranged surrounding the transmitting fiber (see fig. 22f).

As to claim 5, Lagakos teaches further comprising the light source LED (fig. 22a).



As to claim 7, Lagakos teaches that the fiber optic sensor comprises the light detecting means PIN DETECTOR (fig. 22a). 

As to claim 8, Lagakos teaches wherein the light detecting means is a PIN detector (fig. 22a). 

As to claim 10, Lagakos teaches wherein the distance between the fiber probe and the reflective surface of the cantilever is in a range above 0 microns (see fig. 22f). 
Lagakos does not teach wherein the distance is less than 500 microns.
However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the size of the distance can be considered a function of the overall size of the device. That is, the bigger the overall size of the device, the bigger the distance, and vice versa. A device wherein the distance is between 0 and 500 microns would not work differently than the prior art device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the apparatus of Lagakos such that the distance is less than 500 microns, since such a modification would be a mere change in 

As to claim 11, Lagakos as modified teaches the limitations of the claim except wherein the cantilever has reflective layer or coating (the embodiment of fig. 22a-f and ¶110 in Lagakos is silent as to whether the reflective surface of the mass m is the mass’s surface, per se, or a coating added to the surface; ¶110 of Lagakos describes a reflector affixed to the free end of cantilever 296, but this may refer to the mass itself) to enhance its light reflective properties (e.g. beyond a less reflective surface). 
Lagakos teaches, in the alternative embodiment of fig. 20F that a reflective layer 275 (¶107 teaches that the layer 275 is aluminum) is formed on a mass on a cantilever.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lagakos as modified such that light is reflected by a reflective layer attached to the cantilever by being attached to the mass, as taught by fig. 20F of Lagakos, since such a modification would be a simple substitution of one method of reflecting light for another for the predictable result that acceleration is still successfully detected.
Lagakos as modified teaches wherein the cantilever has reflective layer 275 (Lagakos, fig. 20F) to enhance its light reflective properties (e.g. beyond a less reflective surface).

. 
Response to Arguments
Applicant’s arguments filed 10/29/21 have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853